Support for affirming the judgment is found in this paragraph, taken from the majority opinion:
"According to testimony on behalf of the State, Duckworth, the deceased, was standing near the intersection of the two halls, with his hands down by his side, with nothing in them, when appellant approached and he said nothing to appellant. Seeing Duckworth appellant asked a bystander, `What in the hell is the matter with him?' Duckworth answered, `Nothing'. And appellant said, `The hell there ain't', and pulled a pistol and began firing. The shots were fired in rapid succession. Duckworth turned and ran out of the building, pursued by appellant, who fired one or more shots after both men had left the building, and while appellant was pursuing Duckworth".
The jury, on testimony the opinion treats as substantial, assessed the death penalty, and therefore must have found: (a) That the murdered man was unarmed. (b) He was standing at the intersection of two halls, "with his hands down by his side and nothing in them". He did not say anything when Thomas approached. (c) When Thomas observed Duckworth in this inoffensive attitude he asked a bystander "What in the hell is the matter with him?" Duckworth replied, "Nothing". Then Thomas, drawing his pistol, made the comment, *Page 741 
"The hell there ain't". Thomas then began firing. Duckworth fled from the building, with Thomas in close pursuit. While Duckworth was still in flight, Thomas fired "one or more shots."
The opinion makes the additional finding that Thomas was known among his crap-shooting associates as "Papa Lord", and "[this fact] is not without significance, and his immediate flight after shooting a man in what he claimed was necessary self defense is a circumstance the jury had the right to consider in weighing the evidence".
Well, exercising that right the jury did consider the defendant's leave-taking. Furthermore, it considered all circumstances attending the transaction and concluded that when Thomas walked up to an unarmed man in a threatening attitude, provoked a dispute, drew a pistol and began shooting, then followed his victim into the yard and there finished the job — with these facts before it the jury found that this was first degree murder. But this Court says it isn't because, inferentially, the elements of premeditation and intent were lacking. Of course the explanation lies in appellate review of testimony de novo.